— Appeal
from an order of the Supreme Court, Erie County (Joseph G. Makowski, J), entered September 21, 2007 in a personal injury action. The order denied the cross motion of defendant Town of Hamburg for summary judgment dismissing the complaint against it.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on July 28, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Martoche, Centra, Lunn and Gorski, JJ.